COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00349-CV


D.R. Horton - Texas, Ltd. and DRHI,        §    From the 362nd District Court of
Inc.
                                           §    Denton County (2012-40415-362)
v.
                                           §    November 7, 2013
Savannah Properties Associates,
L.P.                                       §    Opinion by Justice Gardner

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants D.R. Horton - Texas, Ltd. and DRHI,

Inc., shall pay all costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Anne Gardner